Table of Contents As filed with the Securities and Exchange Commission on June 19, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL COMMERCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8627710 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 813 Shades Creek Parkway, Suite 100 Birmingham, Alabama 35209 (205) 313-8100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) RICHARD MURRAY, IV PRESIDENT AND CHIEF EXECUTIVE OFFICER , SUITE 100 BIRMINGHAM, ALABAMA 35209 (205) 313-8100 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: W. Clark Goodwin, Esq. J. Ryan Brooks, Esq. Maynard, Cooper & Gale, P.C. 1901 Sixth Avenue North 2400 Regions/Harbert Plaza Birmingham, Alabama 35203 (205) 254-1000 John P. Greeley, Esq. Smith Mackinnon, PA Citrus Center, Suite 1200 255 South Orange Avenue Orlando, Florida 32801 (407) 843-7300 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement has become effective and the satisfaction or waiver of all other conditions to the transaction described in the proxy statement-prospectus. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ☐ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Table of Contents If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) ☐ Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) ☐ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be Registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.01 par value N/A Represents the maximum number of shares of the registrant’s common stock estimated to be issuable in connection with the merger transaction described herein, based on the number of shares of common stock of Patriot Bank outstanding and reserved for issuance under various plans and in connection with outstanding options to purchase common stock of Patriot Bank as of June 19, 201 7 . Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also covers additional shares that may be issued as a result of stock splits, stock dividends or similar transactions. Pursuant to Rule 457(f)(2) and (3) under the Securities Act, and solely for the purpose of calculating the registration fee required by Section 6(b) of the Securities Act, the proposed maximum aggregate offering price of the registrant’s common stock was calculated as follows: the product of (i) $ (the book value of the common stock of Patriot Bank as of March 31, 2017 ) and (ii) (the maximum number of shares of common stock of Patriot Bank that may be canceled and exchanged in the merger), less $ (the approximate amount of cash to be paid by the registrant for the common stock of Patriot Bank in the merger). (3) Determined in accordance with Section 6(b) of the Securities Act, at a rate equal to $ per $1,000,000 of the proposed maximum aggregate offering price. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this proxy statement-prospectus is not complete and may be changed. National Commerce Corporation may not issue or sell the securities offered by this proxy statement-prospectus until the registration statement filed with the Securities and Exchange Commission is declared effective. This proxy statement-prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any jurisdiction where the offer, solicitation or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. Any representation to the contrary is a criminal offense. SUBJECT TO COMPLETION, DATED JUNE 19, 2017 PROSPECTUS OF NATIONAL COMMERCE CORPORATION PROXY STATEMENT OF Patriot Bank MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT The boards of directors of Patriot Bank, National Commerce Corporation (“NCC”) and National Bank of Commerce (“NBC”) have each unanimously approved a transaction that will result in the merger of Patriot Bank with and into NBC, with NBC surviving the merger. The merger agreement provides that the shareholders of Patriot Bank will receive, for each of their shares of Patriot Bank common stock, 0.1711 shares of NCC common stock and $0.725 in cash, without interest. Accordingly, NCC could issue a maximum of 772,839 shares of its common stock and pay approximately $3.27 million in cash to Patriot Bank shareholders in the aggregate. Based on the closing price for a share of NCC common stock as of [●], 2017, the most recent practicable trading day before the date of this proxy statement-prospectus, the aggregate value of the consideration to be paid to Patriot Bank shareholders would be approximately $[●] million. Under these circumstances, following the merger, current Patriot Bank shareholders would own approximately 5.2% of the issued and outstanding common stock of NCC. A total of 772,839 shares of NCC common stock, the maximum number of shares of NCC common stock that may be issued in the merger, are being offered by NCC pursuant to this proxy statement-prospectus. The NCC common stock will be registered under the Securities Act of 1933, as amended, and will trade on the Nasdaq Global Select Market under the symbol “NCOM.” The market price of NCC common stock will fluctuate between the date of this proxy statement-prospectus and the date of the special meeting of Patriot Bank’s shareholders, and between the date of the special meeting and the closing of the proposed merger. Therefore, the actual value of the shares of NCC common stock will not be known at the time that the Patriot Bank shareholders vote at the special meeting. Patriot Bank shareholders should obtain current market prices for shares of NCC common stock . The merger consideration is fixed; however, as described in more detail elsewhere in this proxy statement-prospectus, Patriot Bank has a contractual right to terminate the merger agreement if the average daily closing price for NCC common stock for a specified period prior to the closing of the merger is less than $30.32 per share and the decrease in the price of NCC common stock exceeds a specified threshold relative to the decrease in the Nasdaq Bank Index over the same period, unless NCC makes a compensating cash payment to Patriot Bank shareholders. The merger cannot be completed unless the shareholders of Patriot Bank approve the merger proposal, among other conditions. Patriot Bank will hold a special meeting of shareholders at [●], located at[●], on[●], 2017, at[●] a.m. local time,to consider and vote on the merger proposal and on a proposal to adjourn the special meeting, if necessary or appropriate, to permit further solicitation of proxies. Whether or not you plan to attend the special meeting, please vote by following the voting instructions included on the enclosed proxy card. If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote FOR the merger proposal and FOR the adjournment proposal. Shareholders of Patriot Bank have dissenters’ rights in connection with the proposed merger under federal law, which provides that a dissenting shareholder is entitled to receive the value of his or her shares in cash (which may be more or less than the value of the consideration that such holder would receive in the merger) if the dissenting shareholder complies with all of the requirements set forth in the applicable statute. This document contains a more complete description of the special meeting and the terms of the merger. You are urged to review this entire document carefully. /s/ Richard Murray, IV /s/ David B. Key Richard Murray, IV President and Chief Executive Officer National Commerce Corporation David B. Key President and Chief Executive Officer Patriot Bank This proxy statement-prospectus describes the special meeting, the merger, the documents related to the merger and related matters. Please carefully read this entire proxy statement-prospectus, including “Risk Factors,” beginning on page12 for a discussion of the risks associated with the proposed merger and with owning NCC common stock. You also can obtain information about NCC from documents that it has filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the merger or determined if this document is truthful or complete. Any representation to the contrary is a criminal offense. The shares of NCC common stock to be issued in the merger are not deposits or savings accounts or other obligations of any bank or savings association and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. NCC is an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012, and is therefore permitted to take advantage of certain reduced public company reporting requirements. This proxy statement-prospectus is dated [●], 2017 and is first being mailed to shareholders of Patriot Bank on or about [●], 2017. Table of Contents ABOUT THIS DOCUMENT This proxy statement-prospectus forms a part of a registration statement on Form S-4 (Registration No. 333-[●]) filed by NCC with the Securities and Exchange Commission (the “
